DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Multiple references were found with central electronics complexes (CEC) that included two or more flexible service processors Such as for Anderson et al PN 2008/0126854 and Armstrong et al PN 2007/0150630.  However they all swapped from one service processor to another dedicated service processor using a mechanism such as a MUX such as (36 for Armstrong and 505 for Anderson et al).  References were also found that taught replacement devices having different MAC addresses such as Heffernan PN 6,928,491 device has “a different network address” and the “network address may be a MAC address”.  References were also found that taught fencing off devices when replacing them however none of these devices were distributed conversion and control assemblies with service processors Anderson et al PN 2008/0126854 “The hypervisor routines used to transfer adapter ownership and initialization generally manage power supplied to adapters and further manages isolation of PCI adapters and/or slots (known as ‘fencing off’ the adapter or slot)”.  Thus applicant’s independent claim could be built from references found but not without undue hindsight.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Paul R. MYERS/Primary Examiner, Art Unit 2185